Case 8:

Co mA ND A FP WW NY eK

NO NO NO HN KN HY NHN HN KF KF KF KF FEF Fe Oe Se
ANI DA nA FBP WD NYO KF CO UO WAANTI WD A Ff WD NYO KF CO

28

MILLER NASH
GRAHAM & DUNN

LLP

ATTORNEYS AT LAW

LONG BEACH

MILLER NASH GRAHAM & DUNN LLP
Nicole M. McLaughlin, Bar No. 272019
Bo ee millernash.com
Phillip Allan ao Perez, Bar No. 234030
trajan.perez@millernash.com
Julianne M. Avery, Bar No. 315578
een

40 Golden Shore, Suite 450
Long Beach, California 90802
Telephone: 562.435.8002
Facsimile: 562.435.7967

Attorneys for Plaintiff
TESORO REFINING & MARKETING
COMPANY LLC

TESORO REFINING & MARKETING
COMPANY LLC, a Delaware limited
liability company,

Plaintiff,
V.

S&S FUEL, INC., a California Corporation,
SUKHDEV SINGH, individually and on
behalf of his marital community, L>INC
D’ ALINE CORPORATION, a California
corporation, and ZAAL JOHN

DDADIN, an individual, and DOES 1-
10, inclusive;

Defendants.

 

 

 

4851-8555-2331.1

19-cv-01418-DOC-ADS Document 149 Filed 10/29/20 Page1lof4 Page ID #:2177

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION

Case No. 8:19-cv-01418-DOC-ADS

MODIFIED FINAL JUDGMENT

Courtroom.: 9D ©
Judge: Hon. David O. Carter

 

MODIFIED FINAL JUDGMENT

 
Case 8:

Co mA ND A FP WW NY eK

NO NO NO HN KN HY NHN HN KF KF KF KF FEF Fe Oe Se
ANI DA nA FBP WD NYO KF CO UO WAANTI WD A Ff WD NYO KF CO

28

MILLER NASH
GRAHAM & DUNN

LLP

ATTORNEYS AT LAW

LONG BEACH

19-cv-01418-DOC-ADS Document 149 Filed 10/29/20 Page 2o0f4 Page ID #:2178

Plaintiff TESORO REFINING & MARKETING COMPANY LLC
(“TRMC”) brought the present action against Defendants S&S FUEL, INC.
(“S&S”), SUKHDEV SINGH (“Singh”), L°>INC D’ ALINE CORPORATION
(“L’Inc”), and ZAAL JOHN HADDADIN (“Haddadin’”) (collectively,
“Defendants”’) alleging breach of contract, breach of contract —continuing guaranty,
intentional interference with contractual relations, violation of the Lanham Act, and
other related causes of action.

On March 30, 2020, this Court granted TRMC’s Motion for Partial Summary
Judgment as to (1) TRMC’s first cause of action for breach of contract against
Defendant S&S, (2) TRMC’s second cause of action for breach of contract —
continuing guaranty against Defendant Singh: and (3) TRMC’s third cause of
action for intentional interference with contractual relations against Defendants
L’Inc and Haddadin.

TRMC subsequently filed a stipulation dismissing TRMC’s fourth (federal
trademark and service mark infringement under 15 U.S.C. §1114), fifth (violation
of business and professions code, §17200, et seq.), sixth (violation of business and
professions code, §17500, et seq.), and seventh (declaratory relief) causes of action
without prejudice pursuant to Federal Rules of Civil Procedure, Rule
41(a)(1)(A) Qi).

On April 9, 2020, the Court entered Final Judgment in favor of TRMC and
against all Defendants pursuant to Federal Rule of Civil Procedure 58(a) [Docket
No. 73]. The Court retained jurisdiction for purposes of construction, modification,
and enforcement of the Final judgment.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this
Modified Final Judgment shall be entered in favor of Plaintiff TRMC and against
all Defendants pursuant to Federal Rule of Civil Procedure 58(a) on each of the

following grounds, as set forth in and in accordance with the Order granting

 

TRMC’s Motion for Partial Summary Judgment dated March 30, 2020 [Docket No.

4851-8555-2331.1 os Pre

 

 

MODIFIED FINAL JUDGMENT
Case 8:

Co mA ND A FP WW NY eK

NO NO NO HN KN HY NHN HN KF KF KF KF FEF Fe Oe Se
ANI DA nA FBP WD NYO KF CO UO WAANTI WD A Ff WD NYO KF CO

28

MILLER NASH
GRAHAM & DUNN

LLP

ATTORNEYS AT LAW

LONG BEACH

19-cv-01418-DOC-ADS Document 149 Filed 10/29/20 Page 3of4 Page ID #:2179

69] and subsequent post-judgment orders [Docket Nos. 83 and 120]:

d Defendant S&S is liable to TRMC for: (1) ONE HUNDRED THIRTY
FOUR THOUSAND TWO HUNDRED SEVENTEEN DOLLARS AND FORTY
ONE CENTS ($134,217.41) of fuel products, which includes $123,866.89 in
principal amount due with 10% per annum interest thereon calculated from May 30,
2019 to March 30, 2020. Post judgment interest will accrue on fuel products at a
rate of 10% per annum at the rate of $33.94 per day; (2) FIVE HUNDRED
SEVENTY SEVEN THOUSAND FOUR HUNDRED NINETY ONE DOLLARS
AND THIRTY SEVEN CENTS ($577,491.37) in liquidated damages, which
includes the principal amount of $540,750.00, plus 10% per annum interest accrued
from July 26, 2019 to March 30, 2020. Post judgment interest will accrue on
liquidated damages at a rate of 10% per annum at the rate of $148.15 per day; and
(3) SEVEN HUNDRED TWENTY SIX THOUSAND FOUR HUNDRED TEN
DOLLARS AND NINETY SIX CENTS ($726,410.96) for repayment of the Area
Bonus Payment Reimbursement Agreement loan, which includes a $675,000 loan
amount, plus interest at 10% per annum from June 26, 2019 to March 30, 2020.
Post judgment interest will accrue on damages under the Area Bonus Payment
Reimbursement Agreement at a rate of 10% per annum at the rate of $184.93 per
day (collectively, “Breach of Contract Damages’).

De Defendant Singh is individually liable to TRMC for the Breach of
Contract Damages and for TRMC’s attorney’s fees and costs incurred in the
enforcement of the personal guaranty.

2. Defendants L’Inc and Haddadin are jointly and severally liable to
TRMC for the Breach of Contract Damages resulting from their tortious conduct.

4. Defendants S&S and Singh are further liable, jointly and severally, to
TRMC for $105,250.28 in attorney’s fees [Docket No. 83] and $2,569.28 in costs

[Docket No. 120].

 

IT IS FURTHER ORDERED that this Court retains jurisdiction of this

4851-8555-2331.1 = Zea

 

 

MODIFIED FINAL JUDGMENT
Case 8:19-cv-01418-DOC-ADS Document 149 Filed 10/29/20 Page 4of4 Page ID #:2180

—

matter for purposes of construction, modification, and enforcement of this Final
judgment.

This document constitutes a final judgment and separate document for

purposes of Federal Rule of Civil Procedure 58a).

Kouit 0 Ct

Honorable David O. Carter

Dated: October 29 —_ 2920

 

Oo wmAanAHn nD na fF W LN

NO wo NO NH NY NHN NHN NO HR He Fe He RF RFE OR Oe Oe
ANI HD nA BPW NYO KF CO UO WANANI DA ff WW NYO KF SC

 

28

MILLER NASH

ee DUNN 4851-8555-2331.1 - 4 =

 

 

ATTORNEYS AT LAW

LONG BEACH MODIFIED FINAL JUDGMENT
